Citation Nr: 0017846	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  96-47 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a low back disorder.  

2. Entitlement to service connection for a cold weather-
related rash.  

3. Entitlement to service connection for residuals of a right 
hand injury.  

4. Entitlement to service connection for residuals of a left 
hand injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
May 1969.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from two separate September 1996 
rating decisions in which the RO denied the veteran's claims 
of service connection for a low back disorder and a cold-
weather-related rash, as well as residuals of right and left 
hand injuries.  The veteran filed an NOD in October 1996, and 
the RO issued an SOC that same month.  The veteran filed a 
substantive appeal also in October 1996.  Supplemental 
statements of the case (SSOC's) were issued in February and 
May 1997.  Also in May 1997, the veteran testified before a 
Hearing Officer at the VARO in Columbia.  An SSOC was issued 
in July 1997.  Thereafter, the veteran's appeal came before 
the Board, which, in a July 1998 decision, remanded the 
appeal to the RO for additional development.  The RO issued 
additional SSOC's in November 1999 and February 2000.  

The Board further notes that the veteran had perfected an 
appeal with respect to a claim for service connection for 
loss of vision.  During his personal hearing in May 1997, the 
veteran withdrew that claim, and thus the issue is no longer 
in appellate status.  See 38 C.F.R. §§ 20.202, 20.204(b) 
(1999).  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Service medical records document the veteran's treatment 
for back strain.  

3. A July 1996 radiographic study, from Emergicare, noted the 
veteran to be suffering from anterior osteophyte formation 
at L1-L5.  

4. There is lack of competent medical evidence of record 
relating the veteran's current low back disorder to 
service.  

5. The medical evidence of record does not currently reflect 
findings of a cold-weather-related rash, or residuals of 
right or left hand injuries.  


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim of 
service connection for a low back disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2. The veteran has not submitted a well-grounded claim of 
service connection for cold-weather-related rash.  
38 U.S.C.A. § 5107(a) (West 1991).  

3. The veteran has not submitted a well-grounded claim of 
service connection for residuals of a right hand injury.  
38 U.S.C.A. § 5107(a) (West 1991).  

4. The veteran has not submitted a well-grounded claim of 
service connection for residuals of a left hand injury.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records discloses 
that the pre-induction and induction medical examinations, 
dated in June 1966 and August 1967, respectively, did not 
reflect any abnormal clinical findings with respect to his 
musculoskeletal system or skin.  

During the course of his active service, the veteran was 
treated for a general rash on his face, at Fort Gordon, in 
August 1967.  In January 1969, he sought treatment for low 
back pain, which the examiner reported was brought on by an 
episode of exposure.  A physical examination was noted as 
nonspecific, and the examiner's clinical impression was 
muscle strain.  The veteran was prescribed Parafon Forte.  No 
other complaints or treatment for low back pain are of 
record, nor is there any record of treatment for cold-
weather-related rashes, or injuries to the veteran's hands.  

In March 1969, the veteran was medically examined for 
purposes of separation from service.  In a Report of Medical 
History, he did not report suffering from back pain, skin 
rashes, or hand pain.  In a Report of Medical Examination, 
the veteran was noted to have a very slight limitation of 
motion in his right arm.  No other clinical abnormalities 
were reported.  

Thereafter, in March 1996, the veteran submitted to the RO a 
VA Form 21-526 (Veteran's Application for Compensation or 
Pension), in which he filed claims for service connection for 
low back pain, a cold-weather-related allergy, bilateral hand 
injuries, and a right elbow injury.  


In July 1996, the RO received records from the VA Medical 
Center (VAMC) in Charleston, dated from February 1996 to June 
1996.  These records noted the veteran's treatment for 
depression, anxiety, and panic attacks.  He was also noted to 
complain of low back pain and cold-weather-related rashes.  
In particular, a treatment record, dated in May 1996, noted 
the veteran's complaint of a urticaria rash, pruritus, and 
swelling when exposed to the cold.  The veteran reported that 
he was unsure how often he suffered from the disorder, given 
that it did not occur every time he was exposed to the cold.  
The examiner's assessment was questionable allergic 
dermatitis.  Another treatment record, dated in May 1996, 
noted a history of cold intolerance and cold urticaria.  Also 
that month, a treatment record reported the veteran's history 
of low back pain status following a motor vehicle accident 
several years previously.  

In September 1996, the RO received a radiology report from 
Emergicare, dated in July 1996.  The report noted that a 
radiographic study of the veteran's lumbosacral spine had 
revealed anterior osteophyte formation at L1-L5.  This was 
noted as possibly representing osteoarthritis.  In addition, 
there was no significant disc space narrowing.  Furthermore, 
the veteran's right wrist evidenced possible early arthritic 
changes, while the left wrist evidenced no significant 
degenerative changes.  

In subsequent rating actions in September 1996, the RO denied 
the veteran's claims for service connection for a back 
disorder, cold-weather-related rashes, and residuals of right 
and left hand injuries.  Also, the veteran was granted 
service connection for a right elbow disorder.  In October 
1996, the veteran submitted a VA Form 9 (Appeal to Board of 
Veterans' Appeals), in which he contended that he had 
suffered injuries to both his hands in December 1967, and had 
been treated at the medical clinic at Fort Polk, LA.  The 
veteran further reported that, while stationed in Korea, he 
had broken out with a rash and welts on his skin, and that 
this had been diagnosed as a reaction to the chemicals in the 
water, but later it was shown to be an allergy to the cold 
temperature of the water.  Furthermore, the veteran reported 
having fallen down some stairs in January 1969, and injuring 
his low back.  He reportedly was treated at the "1150 Med 
Det" in Korea.  


In December 1996, the RO received medical records from Kelli 
Ellis-Emili, M.D., undated; and from the Charleston VAMC, 
dated in December 1996.  Dr. Emili noted the veteran's 
complaints of low back pain for two years, with an increase 
in symptoms over the previous year.  Dr. Emili also noted the 
veteran's complaints of urticarial rash on exposure to the 
cold, decreasing with warmth, without other rash, or 
Raynaud's, or systemic systems.  On clinical evaluation, the 
veteran was noted to have a erythematous rash on his back, 
with decreased warmth and blanches on pressure.  There was 
decreased range of motion of both wrists, with no other joint 
abnormalities.  Dr. Emili's diagnosis was mechanical low back 
pain.  A statement from the Chief of Rheumatology at the VAMC 
in Charleston noted that the veteran worked as a house 
painter, with a reported history of low back pain for 20 
years.  The pain was noted to have progressed to the point 
that he could not work.  

That same month, December 1996, the veteran submitted a VA 
Form 9 to the RO, in which he contended that he had never 
been afforded a separation medical examination.  He reported 
that his physical evaluation had consisted of filling out 
some paperwork, which he had then signed.  

In January 1997, the RO received a medical report from Hand 
Surgery Center of Charleston, dated that same month.  The 
examiner noted the veteran's complaint of pain in the right 
arm with numbness in the right hand.  The numbness and 
tingling in the right hand were noted as primarily over the 
dorsal radial aspect of the hand, i.e., the thumb and index 
finger, associated with pain overlying the sensory branch of 
the radial nerve.  Following a clinical evaluation, the 
examiner's impression was status post injury, right elbow, 
with residual radial tunnel syndrome; as well as dorsal 
sensory radial neuropathy, Wartenberg syndrome.  

That same month, January 1997, the RO received a medical 
report from Charleston Orthopedics, dated in January 1997.  
The examiner noted the veteran's reported history of back 
pain for 20 years.  Following clinical evaluation, to include 
X-rays, the veteran was found to suffer from degenerative 
arthritis of the lumbosacral spine.  In February 1997, the RO 
received a second medical report from Charleston Orthopedics, 
dated in January 1997.  The report noted the veteran's 
complaints of pain in his neck, with radiating pain into his 
left arm.  Radiographic studies were noted to have revealed 
minimal degenerative changes of the cervical spine.  

In May 1997, the veteran testified before a Hearing Officer 
at the VARO in Columbia.  He reported injuring his back in 
service after falling off a ladder that had collapsed.  He 
stated that, following service, he had first received 
treatment for back pain in 1985, and that he had self-treated 
himself prior to that time.  The veteran testified that he 
had not worked since 1991 or 1992, and that he occasionally 
used a walking stick for support when he was out walking.  In 
addition, he reported that he had not injured his back since 
separating from service.  He indicated that he had hurt both 
his hands while fighting at Fort Gordon, and that, following 
service, his hands had continued to bother him with 
intermittent pain and numbness.  Furthermore, the veteran 
testified that he had suffered from a terrible rash in Korea, 
and was treated at the local dispensary, given that the 
nearest hospital was 100 miles away.  He stated that he had 
continued to have a rash problem after service, and was 
treated sometime in 1970-72 at a VA medical facility.  The 
veteran reported that cold, damp weather caused the rash to 
develop, and that it would eventually evolve into welts, 
causing his skin to swell and deteriorate.  

Along with his testimony, the veteran submitted supportive 
statements from two friends, dated in May 1997.  Both 
individuals noted that the veteran had complained of back 
pain and skin rashes since service.  

Subsequently, in August 1997, the RO granted the veteran a 
permanent and total disability rating for the purpose of non-
service-connected pension.  

Following the Board's decision in July 1998, the RO received 
a VA Form 21-4138 (Statement in Support of Claim) from the 
veteran, dated in September 1998.  The veteran reported that 
he had been assigned to the infantry at Fort Polk, and later 
taken out of the infantry and assigned to cook school.  The 
veteran also reported that it did not appear to him that his 
service medical records were complete.  Along with his 
statement, the veteran submitted duplicative service 
personnel and medical records, as well as a copy of the 
arthritis medication prescriptions he had been taking since 
1985.  

In November 1998, the RO received from the National Personnel 
Records Center (NPRC), a copy of the veteran's DA Form 20 
(Enlisted Qualification Record), as well as a duplicative 
copy of the veteran's separation medical examination.  No 
additional service medical records were received, and it was 
noted that the veteran's medical records had been previously 
sent to the RO.  

Thereafter, the RO received from the veteran a service 
medical profile associated with a disability of his right 
eye.  The profile was dated in November 1967.  Subsequently, 
in April 1999, the RO received notification from the Social 
Security Administration (SSA), to the effect that the 
veteran's claim for disability benefits from that agency had 
been denied.  In addition, the RO received from SSA the 
veteran's application for benefits, and it was noted that 
this was the only document associated with the veteran's 
claim still available for review.  

In July 1999, the veteran was medically examined for VA 
purposes.  The examiner noted the veteran's medical history 
and complaints with respect to his back and hands.  Following 
a clinical evaluation, the examiner noted that the veteran 
had low back pain and hand pain, with some inconsistency 
between subjective complaints and objective findings.  The 
medical examiner also noted that the veteran's claims file 
had been reviewed, and that it was not likely that the 
veteran's complaints were etiologically related to active 
service.  

In January 2000, the RO received VAMC Charleston radiographic 
reports, dated in December 1999.  In particular, an MRI 
(magnetic resonance imaging) study revealed a bulging disc of 
the cervical spine at C6.  


II.  Analysis

The present appeal arises from original claims for service 
connection and, therefore, the Board's threshold question 
must be whether the veteran has presented well-grounded 
claims.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  If he has not, the claims 
must fail and there is no further duty to assist in their 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S. Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals), which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  See also Morton v. West, 12 
Vet.App. 477, 480 (1999).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).


Under applicable law, service connection may be granted for a 
disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1999).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  A veteran shall be granted service connection for 
arthritis, although not otherwise established as incurred in 
service, if the disease is manifested to a compensable degree 
within one year following service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Following a review of the evidence and applicable 
regulations, the Board finds the veteran has not submitted 
well-grounded claims.  In reaching this conclusion, we note 
that a review of the veteran's service medical records 
reveals a single instance of treatment for acute back pain.  
The veteran was also noted to have been treated for a 
generalized rash on his face in August 1967, while at Fort 
Gordon.  This rash, however, does not appear to have been 
associated with his claimed cold-weather-related rash, which 
reportedly manifested itself in Korea.  Furthermore, the 
service medical records do not reflect treatment for any hand 
injuries.  

Post-service, the veteran filed his claims for service 
connection some 27 years after separating from active 
service.  The first documented complaints of back pain 
occurred in February 1996, although the veteran has reported 
receiving treatment for his back in 1985.  Subsequently, a 
VAMC Charleston treatment record, dated in May 1996, noted 
that the veteran had suffered from low back pain following a 
motor vehicle accident several years earlier.  While the 
veteran is currently noted to suffer from degenerative 
arthritis of the lumbosacral spine, no medical examiner has 
linked the disorder to the veteran's period of active 
service.  

With respect to complaints of a cold-weather-related rash, 
the first documented post-service complaint occurred in May 
1996.  While the veteran was found to suffer from an 
erythematous rash on his back by Dr. Emili, this rash was not 
associated with any cold-weather-related rash, nor was it 
linked to the veteran's period of active service.  
Furthermore, no other rashes have been identified on clinical 
evaluation.  With respect to his hands, while the veteran has 
complained of numbness and pain in his left hand associated 
with a claimed fighting injury in service, no disability has 
been clinically identified.  The veteran has also complained 
of numbness and pain in his right hand.  However, these 
symptoms have been reported as being clinically related to 
radial tunnel syndrome, and associated with the veteran's 
service-connected right elbow disability (which is not 
involved in the present appeal, but for which the veteran has 
been assigned a 20 percent disability rating).  Otherwise, 
there has been no other disability identified or related to a 
claimed right hand injury suffered in service.  

We are also mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic, under 38 C.F.R. § 3.303(b), when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, the veteran's service 
medical records do not reflect findings of a cold-weather-
related rash, or residuals of bilateral hand injuries.  With 
respect to his degenerative joint disease of the low back, 
while the veteran was noted to have suffered back strain in 
service, there is no medical opinion of record linking any 
current back disability to his period of active service.  
Therefore, section 3.303(b) is not applicable to the 
veteran's claim.  



Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  As noted above, there were no abnormal 
findings in service with respect to any skin disorder or hand 
injuries.  While the veteran was noted to suffer from back 
strain, there is no competent medical evidence linking 
current findings of degenerative changes in his lumbosacral 
spine to his active service period.  Therefore, this section 
is also not supportive of the veteran's claims.  See 
McManaway v. West, 13 Vet.App. 60, 66 (1999), noting that, 
even where a veteran asserts continuity of symptomatology 
since service, medical evidence is required to establish "a 
nexus between the continuous symptomatology and the current 
claimed condition . . . ."  Thus, the veteran cannot, in 
this case, establish service connection through 38 C.F.R. 
§ 3.303(b).  See also Sanchez-Benitez v. West, 13 Vet.App. 
282, 285 (1999), in which the Court held that a diagnosis of 
pain cannot, without connection to an underlying condition 
and a medical nexus to service, warrant service connection.  

We are also aware that the veteran may establish service 
connection on a presumptive basis for arthritis, if the 
disease is manifested to a compensable degree within one year 
following service.  Disability to a compensable degree is 
established based upon a finding of arthritis through X-ray 
evidence.  In this instance, the first documented evidence of 
abnormal changes in the veteran's low back occurred in July 
1996, when he was found to have osteophyte formation at L1-
L5.  These radiographic findings were some 27 years after the 
veteran separated from service.  Thus, the evidence does not 
establish service connection for a low back disorder based 
upon the presumptive provisions of law.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309.  

Thus, given the lack of competent medical evidence linking 
the veteran's current low back disorder to service, and the 
lack of evidence of current disabilities associated with a 
cold-weather-related rash or residuals of right or left hand 
injuries, the Board finds that the initial burden of 
presenting evidence of well-grounded claims for service 
connection under the applicable law, as interpreted in the 
Caluza and Savage precedents, has not been met.  See also 
Rose v. West, 11 Vet.App. 169, 171-72 (1998), emphasizing 
that section 3.303(b) provides an alternative method of 
establishing service connection but does not override the 
analysis set forth in Caluza and Epps, supra.  See also 
Clyburn v. West, 12 Vet.App. 296, 301 (1999), holding that 
continued complaints of pain after service do not suffice to 
establish a medical nexus, where the issue at hand is of 
etiology, and requires medical opinion evidence.  Although 
the veteran is competent to testify to the pain he has 
experienced since service, he is not competent to testify to 
the medical causation or etiology of his current conditions.  

The veteran has been very specific in asserting that he 
suffers from a back disorder, a cold-weather-related rash, 
and residuals of right and left hand injuries.  While the 
Board does not doubt the sincerity of the veteran's 
contentions in this regard, our decision as to the existence 
of a disability and its medical causation must be based upon 
competent medical testimony or documentation.  In a claim of 
service connection, this generally means that medical 
evidence must establish that a current disability exists, and 
that the disability is related to a period of active military 
service.  Competent medical evidence has not been presented 
establishing that the veteran's low back disability is 
related to service, or that he currently suffers from 
disabilities associated with a cold-weather-related rash, or 
residuals of a right or left hand injury.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999); Rabideau 
v. Derwinski, Montgomery v. Brown, both supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See, e.g., Voerth 
v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra.  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998),
cert. denied, 119 S. Ct. 404 (1998).

The Board is aware that the veteran has contended that some 
of his service medical records appear to be missing, and that 
the service medical evidence reviewed by the RO may have been 
incomplete.  We are cognizant that the veteran has submitted 
copies of his service medical records to the RO, and that the 
RO has also received service medical records from NPRC.  None 
of these records documents treatment for any cold-weather-
related rash and/or injuries to the veteran's hands.  
However, even accepting the veteran's contentions that he was 
treated for these disorders in service, which we have no 
reason to doubt, he still has failed to show any current 
disability with respect to these claimed disorders.  
Furthermore, the evidence does not reflect post-service 
treatment for more than 25 years, or nexus evidence relating 
any current medical findings to service. 

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for a low back disorder, a cold-weather-related rash, 
or residuals of right or left hand injuries, regardless of 
the fact that he currently is not shown to be suffering from 
disabilities that may be service connected.  Such evidence 
would need to show, through competent medical evidence, a 
current disability or disabilities, and that such disability 
"resulted from a disease or injury which was incurred in or 
aggravated by service."  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999); Rabideau, Montgomery, supra.

In the absence of well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  Boeck 
v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 
136 (1994).  Accordingly, as a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claims for service 
connection for a low back disorder, cold-weather-related 
rash, or residuals of right and left hand injuries, must be 
denied.  See Epps v. Gober, supra.


ORDER

1. Entitlement to service connection for a low back disorder 
is denied.  

2. Entitlement to service connection for a cold weather-
related rash is denied.  

3. Entitlement to service connection for residuals of a right 
hand injury is denied.  

4. Entitlement to service connection for residuals of a left 
hand injury is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

